DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Species VII (i.e. Fig. 13), on which Claims 1-5 read, in the reply filed on 08/31/2022 is acknowledged.  Applicant also withdrew nonelected Claims 6-8 from examination for failing to read on the elected invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, regarding Claim 5, the structural configuration “wherein the gate electrodes are disposed between the gate bus and the active layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Although Applicant’s Figs. 12-13 depict gate bus (250), the instant drawings fail to illustrate this orientation relating the gate bus to the gate electrodes and active layer.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SEMICONDUCTOR DEVICE HAVING REDUCED CAPACITANCE BETWEEN SOURCE AND DRAIN PADS.

Claim Objections
Claims 1-5 are objected to because of the following informalities:  
Regarding Claim 1:
In Line 4: Before “active regions”, insert ---plurality of--- to be consistent with the antecedent recited in Line 2 of the instant Claim 1.
In Lines 4-5: Before “gate electrodes”, insert ---plurality of--- to be consistent with the antecedent recited in Lines 3-4 of the instant Claim 1.
In Line 6: Before “source electrodes”, insert ---plurality of--- to be consistent with the antecedent recited in Line 3 of the instant Claim 1.
In Line 7: Before “drain electrodes”, insert ---plurality of--- to be consistent with the antecedent recited in Line 3 of the instant Claim 1.
In Line 9: The limitation “the active region” lacks antecedent basis.  Amend this to instead recite “the active layer”, which finds antecedent basis in Line 2 of the instant Claim 1.

	Regarding Claim 2:
In Line 4: The limitation “the active region” lacks antecedent basis.  Amend this to instead recite “the active layer”, which finds antecedent basis in Line 2 of parent Claim 1.

Regarding Claim 3:
In Line 2: Before “gate electrodes”, insert ---plurality of--- to be consistent with the antecedent recited in Lines 3-4 of parent Claim 1.

Regarding Claim 4:
In Line 2: Before “gate electrodes”, insert ---plurality of--- to be consistent with the antecedent recited in Lines 3-4 of parent Claim 1.



Regarding Claim 5:
In Line 4: The limitation “the active region” lacks antecedent basis.  Amend this to instead recite “the active layer”, which finds antecedent basis in Line 2 of the instant Claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Pub. 2007/0108617 to Heiling et al. (from hereinafter Heiling) in view of U.S. Pre-Grant Pub. 2013/0146946 to Tsurumi et al. (from hereinafter Tsurumi).
Regarding Claim 1 (as best understood), Heiling teaches a semiconductor device (e.g. Figs. 3-8; see Fig. 6 below), comprising: 
an active layer (10; see ¶ [0040]) having a plurality of active regions (i.e. in cell strips 91/92; ¶ [0041, 68]) spaced apart from each other; 
a plurality of source electrodes (8/12,S; see ¶ [0048]), a plurality of drain electrodes (7/11,D; see ¶ [0037]), and a plurality of gate electrodes (not shown; see “gate terminal zones” in ¶ [0010]) respectively disposed on the plurality of active regions (91/92) of the active layer (10), wherein the plurality of gate electrodes (“gate terminal zones”; ¶ [0010]) are electrically connected with each other (e.g. via metallization layers 1/2); 
a source metal layer (22,S; see ¶ [0046-49]) electrically connected to the plurality of source electrodes (8/12,S); 
a drain metal layer (23,D; see ¶ [0046-49]) electrically connected to the plurality of drain electrodes (7/11,D), wherein a projection of the drain metal layer (23,D) on the active layer (10) forms a drain metal layer region (e.g. see where 23,D overlaps 10 in Fig. 6 below); and
a source pad (34,S; see Fig. 6 & ¶ [0057-64]) disposed on the active layer (10), wherein the source pad (34,S) is electrically connected to the source metal layer (22,S), an orthogonal projection of the source pad (34,S) on the active layer (10) forms a source pad region that overlaps the drain metal layer region (of 23,D; as illustrated by Fig. 6), and an area of an overlapping region between the source pad region (of 34,S) and the drain metal layer region (of 23,D) is smaller than or equal to 40% of an area of the drain metal layer region (of 23,D).

    PNG
    media_image1.png
    468
    560
    media_image1.png
    Greyscale

Although Heiling may not explicitly teach that an area of an overlapping region between the drain metal layer region and the source pad region is smaller than or equal to 40% of an area of the source region, before the instant application was filed it would have been obvious to one of ordinary skill in the art to use the teaching of Tsurumi (which teaches a similar semiconductor device) to minimize the overlapping region between the source and drain pad regions in the range as claimed in order to reduce parasitic capacitance (see Tsurumi ¶ [0039]).
Furthermore, it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range of source/drain pad overlapping area to predictably reduce parasitic capacitance in a semiconductor device by routine experimentation. (See MPEP § 2144.05).

Regarding Claim 2 (as best understood), Heiling teaches the semiconductor device of claim 1, wherein an orthogonal projection of the source metal layer (22,S) on the active layer (10) forms a source metal layer region (e.g. see where 22,S overlaps 10 in Fig. 6 above), and the semiconductor device further comprises:
a drain pad (33,D; see Fig. 6; see ¶ [0057-64]) disposed on the active layer (10), wherein the drain pad (33,D) is electrically connected to the drain metal layer (23,D), an orthogonal projection of the drain pad (33,D) on the active layer (10) forms a drain pad region (e.g. see where 33,D overlaps 22,S in Fig. 6 above) that overlaps the source metal layer region (of 22,S), and an area of an overlapping region between the drain pad region (of 33,D) and the source metal layer region (of 22,S) is smaller than or equal to 40% of an area of the source metal layer region (e.g. see where 22,S overlaps 10 in Fig. 6 above; as obviated by the optimization rationale in view of Tsurumi ¶ [0039]; see rejection of Claim 1 above).


Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiling in view of Tsurumi as detailed in the rejection of Claim 1 above, and further in view of U.S. Pre-Grant Pub. 2017/0271329 to Farrell et al. (from hereinafter Farrell; furthermore, upon reviewing the patent family of the instant application, the Examiner notes that the “gate bus” of instant Claim 3 first finds support under 35 U.S.C. § 112(a) in Continuation-In-Part Application 15/468,133 having a filing date is 03/24/2017, which is after the effective filing date 03/17/2016 of prior art Farrell).
Regarding Claim 3, Heiling teaches the semiconductor device of claim 1.
Heiling and Tsurumi may not explicitly teach a gate bus electrically connected to the plurality of gate electrodes (not shown; see “gate terminal zones” in ¶ [0010]).
Farrell does teach a similar semiconductor device (e.g. Figs. 2-4; see Figs. 2 & 4 reproduced below for convenience), comprising a gate bus (e.g. conductors 114 and/or 178; see Figs. 2-4 & ¶ [0025-36]) electrically connected to the plurality of gate electrodes (e.g. 116; see ¶ [0026-37]).

    PNG
    media_image2.png
    1170
    1799
    media_image2.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to incorporate the gate bus (114/178) of Farrell interconnecting the gate electrodes (e.g. “gate terminal zones”) of Heiling, because Farrell demonstrates that this transistor configuration predictably and beneficially increases output power, high-frequency performance, & device reliability (see Farrell ¶ [0024]). 
Finally, the claimed gate-bus configuration would have been obvious because Farrell demonstrates that this configuration is an art-recognized equivalent for the same purpose of electrically interconnecting gate electrodes in a  semiconductor transistor device (see MPEP § 2144.06).

Regarding Claim 4, Heiling and Farrell teach the semiconductor device of claim 3, wherein the gate bus (Farrell 114, formed directly on active layer 120) extends from the plurality of gate electrodes (not shown; see Heiling “gate terminal zones” in ¶ [0010]) and is laterally arranged in a layer stacked between the active layer (Heiling 10; Farrell 120) and the source metal layer (Heiling 22,S) or the drain metal layer (Heiling 23,D; both 22,S/23,D being formed in metallization layer 2 above active layer 10 and metallization layer 1).

Regarding Claim 5, Heiling and Farrell teach the semiconductor device of claim 3, wherein the plurality of gate electrodes (e.g. Farrell 116) are disposed between the gate bus (Farrell 172) and the active layer (Farrell 120).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Gordon/Primary Examiner, Art Unit 2892